DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enomoto et al. (JP 2007-171539 A).
Regarding claim 20, Enomoto discloses a display comprising: a substrate (3); an array of pixels formed on the substrate (π[0031]); a lenticular lens film (33) formed over the array of pixels; and a film (31) having a lower surface, an upper surface, and a plurality of opaque portions (31B) that extend between the lower and upper surface, wherein the film is interposed between the lenticular lens film and the array of pixels and wherein the film controls an emission angle of light from the display.

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kroon (US 2015/0138457).
Regarding claim 20, Kroon discloses a display comprising: a substrate (24); an array of pixels formed on the substrate (π[0048]); a lenticular lens film (28) formed over the array of pixels; and a film (56) having a lower surface, an upper surface, and a plurality of opaque portions (70/80, Figs. 9-10) that extend between the lower and upper surface, wherein the film is interposed between the lenticular lens film and the array of pixels and wherein the film controls an emission angle of light from the display (π[0015]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroon (US 2015/0138457) in view of Takagi et al. (JP 2005-031367 A).
Regarding claim 1, Kroon discloses a display comprising: a substrate (24); an array of pixels formed on the substrate (π[0048]); lenticular lenses (28, Fig. 9) formed over the array of pixels; and a louver film (56) formed over the array of pixels for use as a stereoscopic display. Kroon fails to exemplify the substrate having convex curvature. Takagi discloses a display comprising: a substrate (1) having convex curvature (Figs. 10-11); an array of pixels formed on the substrate (π[0031]); and a light beam controller film (8) formed over the array of pixels, as to enable stereoscopic viewing in a display having a convex curvature. Thus, it would have been obvious to one of ordinary skill in the art at the time of effective filling of the claimed invention to incorporate the substrate having a convex curvature as disclosed by Takagi in the display of Kroon in order to enable stereoscopic viewing in a display having a convex curvature.
Regarding claim 2, Kroon discloses a display wherein the louver film has transparent portions (56) that are separated by opaque walls (70).
Regarding claim 3, Kroon discloses a display wherein the louver film has a plurality of opaque portions (70) and a plurality of transparent portions (56).
Regarding claim 4, Kroon discloses a display wherein the plurality of opaque portions controls an emission angle of light from the display (π[0074]).
Regarding claim 7, Kroon discloses a display wherein the lenticular lenses (28) are part of a lenticular lens film, wherein the lenticular lens film comprises a base portion, and wherein the lenticular lenses are formed directly on the base portion (Fig. 9).
Regarding claim 8, Kroon discloses a display wherein the louver film (56) is interposed between the array of pixels (24) and the lenticular lens film (28).
Regarding claim 10, Kroon discloses a display further comprising: a film (74) that is formed over the lenticular lens film that conforms to the lenticular lenses.
Regarding claim 11, Kroon in view of Takagi discloses a display wherein the film (74) has a lower surface that is in direct contact with the lenticular lenses and an upper surface with the convex curvature (due to the curvature of the display).
Regarding claim 12, Kroon discloses a display wherein the film (74) has a first refractive index, wherein the lenticular lenses (28) have a second refractive index, and wherein the first refractive index is lower than the second refractive index (Fig. 9).
Regarding claim 13, Kroon discloses a display further comprising: a polarizer (72) that is interposed between the array of pixels (24) and the lenticular lens film (28).
Regarding claim 14, Kroon discloses a display wherein the louver film comprises a plurality of selectively opaque portions (10, Fig. 10, π[0077-0078]).
Regarding claim 15, Kroon discloses a display wherein the lenticular lenses (28) are part of a lenticular lens film, wherein the lenticular lens film comprises a base portion, and wherein the base portion of the lenticular lens film has a plurality of opaque portions and serves as the louver film (Fig. 10).
Regarding claim 16, Kroon in view of Takagi discloses a display wherein the array of pixels and the louver film conform to the substrate and have the convex curvature (Figs. 10-11 of Takagi).
Regarding claim 17, Kroon discloses an electronic device comprising: a lenticular display, wherein the lenticular display comprises: a substrate (24); an array of pixels formed on the substrate (π[0048]); a lenticular lens film (28) formed over the array of pixels; and a louver film (56) having opaque portions (70) that is interposed between the array of pixels and the lenticular lens film (Fig. 9).
Kroon fails to exemplify the display having convex curvature. Takagi discloses an electronic device comprising: a lenticular display having a convex curvature (Figs. 10-11), wherein the lenticular display comprises: a substrate (1); an array of pixels formed on the substrate (π[0031]); and a light beam controller film (8) formed over the array of pixels, as to enable stereoscopic viewing in a display having a convex curvature. Thus, it would have been obvious to one of ordinary skill in the art at the time of effective filling of the claimed invention to incorporate the substrate having a convex curvature as disclosed by Takagi in the display of Kroon in order to enable stereoscopic viewing in a display having a convex curvature.
Regarding claim 18, Kroon discloses an electronic device further comprising: control circuitry, wherein the opaque portions (80) are selectively opaque portions and wherein the control circuitry is configured to control the opacity of the selectively opaque portions (π[0077]).
Regarding claim 19, Takagi further acknowledges that a desired display resolution can be designed by optimizing parameter of the display, including radius of curvature. Kroon in view of Takagi fails to disclose an electronic device wherein the lenticular display has a width that is less than 200 millimeters and a radius of curvature that is less than 300 millimeters. One of ordinary skills in the art would have reasonably optimize the width and/or radius of curvature of the display within the claimed ranges, in order to achieve a desired display resolution. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the lenticular display has a width that is less than 200 millimeters and a radius of curvature that is less than 300 millimeters, since optimization of workable ranges is considered within the skill of the art.

Claim(s) 1-3, 7, 9, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi (JP 2000267582 A).
Regarding claim 1, Higuchi discloses a display comprising: a substrate (1); an array of pixels (A) formed on the substrate (Fig. 2); lenticular lenses (15) formed over the array of pixels; and a louver film (14) formed over the array of pixels. Higuchi fails to exemplify the substrate having convex curvature. One of ordinary skills in the art would have reasonably contemplate modification of the display to have a convex curvature, fitting the lenticular lenses and louver film to conform with the convex curvature, in order to provide a display with a desired curvature, as an obvious matter of design engineering. Thus, it would have been obvious to one of ordinary skill in the art at the time of effective filling of the claimed invention to incorporate a substrate having a convex curvature as an obvious matter of design engineering, in order to provide a display with a desired curvature.
Regarding claim 2, Higuchi discloses a display wherein the louver film has transparent portions (14b) that are separated by opaque walls (18).
Regarding claim 3, Higuchi discloses a display wherein the louver film has a plurality of opaque portions (18) and a plurality of transparent portions (14b).
Regarding claim 7, Higuchi discloses a display wherein the lenticular lenses (15) are part of a lenticular lens film, wherein the lenticular lens film comprises a base portion, and wherein the lenticular lenses are formed directly on the base portion (Fig. 1).
Regarding claim 9, Higuchi discloses a display wherein the lenticular lens (15) film is interposed between the array of pixels (1) and the louver film (14).
Regarding claim 13, Higuchi discloses a display further comprising: a polarizer (11/12) that is interposed between the array of pixels (A) and the lenticular lens film (15).
Regarding claim 16, Higuchi discloses a display wherein the array of pixels and the louver film conform to the substrate and have the convex curvature (Fig. 1).

Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim(s) 5, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 5, and specifically comprising the limitation of each one of the plurality of opaque portions extends along an axis between an upper surface of the louver film and a lower surface of the louver film, wherein a first opaque portion in a center of the display has a respective first axis that is orthogonal to the upper surface of the louver film, and wherein a second opaque portion in an edge of the display has a respective second axis that is non- orthogonal to the upper surface of the louver film.
Regarding claim(s) 6, claims(s) 6 is/are allowable for the reasons given in claim(s) 5 because of its/their dependency status from claim(s) 5.
 
Conclusion
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han, can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mariceli Santiago/Primary Examiner, Art Unit 2879